DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 9 is amended in view of applicant’s response filed 3/15/2022.  Claims 1-8, 10-11, 13 and 17 are canceled.  Therefore, claims 9, 12, 14-16 and 18-19 are currently under examination.
Status of Previous Rejections
All previous rejections have been canceled in view of applicant’s persuasive arguments in the response filed 3/15/2022.  New rejection grounds are established below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 12, 14-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meurer et al. US 2012/0125491(Meurer), and further in view of Oh et al. US 2008/0286603 A1(Oh)
Meurer teaches a process of hot-dip coating of a steel product comprising subjecting a steel sheet, which may be applied an intermediate layer of Fe or Ni to improve wettability[0007], to an annealing treatment at 800ºC in a gas atmosphere containing 5 vol% hydrogen, and a hot-dip galvanizing step at 460ºC using a Zn plating bath comprising 0.23 wt%Al [0051] to form a Zn plating layer.
Regarding claims 9 and 14, Tables 2-3 shows various examples with annealing due point temperature of -15ºC and -30ºC.  Although embodiments of Meurer does not explicitly include the Ni intermediate layer, one of ordinary skill in the art would have found it obvious to have incorporated the Ni intermediate layer as taught by Meurer into the embodiments to improve wettability as taught by Meurer.
However, Meurer does not explicitly teach the claimed heat treatment and press forming steps as recited in claim 9.  Meurer also does not explicitly teach the claimed alloying heat treatment as recited in claim 16.
Oh teaches a hot press forming method for galvanized steel sheet (abstract,[0022]), wherein the galvanized steel sheet is heat treated at 800-950ºC at a rate of 10ºC/Sec for 5 minutes before being subjected to a hot press forming step[0094-0095].  
Regarding claims 9, 14 and 18, it would have been obvious to one of ordinary skill in the art to have incorporated the heat treatment and hot press forming steps as taught by Oh into the process of Meurer in order to form a hot pressed part having an ultra-high strength and an enhanced yield strength after painting as taught by Oh(abstract, [0024]).  Additionally, Oh does not restrict the heat treatment atmosphere to be an reducing or non-oxidizing one.  Therefore, the examiner interprets that the scope of Oh’s teaching includes that the heat treatment of Oh may take place in air(i.e. oxidizing atmosphere) based on the broadest reasonable interpretation.
Regarding claim 12, Meurer further suggests that the intermediate layer thickness is 10-200nm[0055].
Regarding claim 15, Meurer further teaches that the Zn plating layer having a thickness of 3-20 µm[0055], which overlap the claimed Zn plating layer thickness.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 16, Oh further teaches an alloying treatment, after galvanization, in the temperature range of 440-580ºC for 30sec or less[0022].  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated an alloying step as taught by Oh into the process of Meurer in order to properly alloy(i.e. infuse bonding) the Zn plating layer to the steel sheet as taught by Oh[0078].
Regarding claim 19, Oh further teaches that the hot press forming is formed while maintaining the temperature in the heat treatment temperature range[0087](i.e. 800-950ºC), which overlaps the claimed press forming temperature.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05. 
Response to Arguments
Applicant’s arguments in the remarks filed 3/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733